Citation Nr: 1505901	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to include atherosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In April 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disability.  At the hearing held in April 2013, the Veteran and his representative indicated an intention to submit additional VA outpatient treatment records related to his claim.  Those records have not been received.  VA has a duty to obtain all outstanding relevant records held by government facilities, so a remand to obtain these records is in order.

In addition, at the hearing, the Veteran and his representative indicated that the Veteran's VA cardiologist had reviewed the September 2011 and found specific errors and inadequacies in the opinion.  In light of the concerns raised, the Board finds a new VA examination and opinion is warranted on remand to ensure that all aspects of the claim are adequately addressed.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all sources of treatment or evaluation he has received for his heart disability which are not contained in the record and to provide any releases necessary for VA to secure records of such treatment or evaluation.  All such outstanding relevant records should be obtained and included in the claims file, to specifically include any and all VA treatment records.

2. Afford the Veteran an appropriate VA cardiac examination to determine the exact nature and severity of any current cardiac disability.  Any and all relevant diagnostic testing should be conducted, to include echocardiogram.

The examiner should then identify each cardiac condition and disability, to include arrhythmia, stenosis, murmur, arteriosclerosis, and/or atherosclerosis.  For each condition identified, the examiner should address the following:

a) Whether such condition constitutes a functional disability as opposed to a symptom or an abnormality which does not result in impairment;

b) Whether it is at least as likely as not (probability 50 percent or greater) that the condition or disability was present during service, and, if so, whether it had its onset in service;

c) Whether it is at least as likely as not (probability 50 percent or greater) that the condition or disability is related to the 1967 diagnosis of atherosclerosis of the aortic valve.

The examiner should address the significance, if any, of any enlargement of the chambers shown on echocardiogram, of the Veteran's reported heart murmur at the time of service entrance, and his complaints of symptoms in service and since service, including shortness of breath, dizziness, and susceptibility to fatigue.  

With respect to the Veteran's heart murmur noted on service entrance, if this is viewed by the examiner to be a disabling condition, then he or she should offer an opinion as to whether such was shown, on a clear and unmistakable basis, to have NOT been permanently worsened in service.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


